OPINION OF THE COURT
PER CURIAM.
Although we are of the opinion that appellant’s due process rights were probably violated by the procedures followed by the Miami Shores Village Code Enforcement Board, it is not necessary to decide this case on that point.
The record discloses that appellant cannot be prohibited from using *161her home as a rooming house because of the doctrine of Non-conforming use. See Bemas Corporation v. City of Jacksonville, 298 So.2d 467 (Fla. 1st DCA 1974), Milling v. Berg, 104 So.2d 658 (Fla. 2d DCA 1958), City of Miami v. Lithgow, 12 So.2d 380 (Fla. 1943), and Daoud v. City of Miami Beach, 780 2d 585 (Fla. 1942).
REVERSED.